01-15-01057-CR

                                   CHRIS DANIEL
 9        B                    HARRIS COI NTV DISTRICT CLERK



                                                                              FILED IN
                                                                       1st COURT OF APPEALS
December 11, 2015                                                          HOUSTON, TEXAS
                                                                       12/14/2015 8:44:56 AM
HONORABLE KRISTIN GUINEY                                               CHRISTOPHER A. PRINE
179TH DISTRICT COURT                                                            Clerk
HARRIS COUNTY
HOUSTON. TX

Defendant's Name: MERVIN RICHARD HAYE

Cause No: 1416291

Court: 1 79th DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/09/15
Sentence Imposed Date: 12/09/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,

                           (

 d
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     RENEE REAGAN (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.


                                                                                RECORDER’S MEMORANDUM
                                                                                This instrument is of poor quality
                                                                                      at the time of imaging
                    1201 Franklin P.O.Box 4651 Houston. Texas 77210-4651
                                                        Cause No.         I3JA29I
                                                       THE STATE OF TEXAS                                                                           <(V
                                                               V.
                                                                A/K/A/


                                        District Court / County Criminal Court at Law No.

                                                          Harris County, Texas


                                                           NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On 1ÿ-0ÿ-9'OI5                      (date), the defendant in the above numbered and styled                                   causÿi\£s       *ÿ

NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
                                                                                                                      *V-        °£c o3
   *0ÿ MOVES to withdraw.
       ADVISES the court that he will CONTINUE to represent, the defendant on appeal.
                                                                                      By                                                       %
                       \fS
Date                                                                      Attorney (Signature)

ItlewU                            U„                                                                    T-
Defendant (Printed name)                                                  Attorney (Printed name)

                                                                          State Bar Number
                                                                          ~7 klh                                       Sfo, tflto.
                                                                                                                    \'T5ÿ "1 "1 CM, 0
                                                                          Address
                                                                                                   LAS
                                                                          Telephone Number
The defendant (check all that apply):
    sa REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
     g/ASKS the Court to ORDER that a free record be provided to him.
                  the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

nwv.-n ugtujvg
Defendant (Signature)
                                                                                             l
                                                                          Defendant’s Printed name
                                                                                                           u
SWORN TO AND SUBSCRIBED BEFORE ME ON                                        DEC 0 9 2015
By Deputy District Clerk of Harris County, Texas




hnp://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (2 pages-without Affirmation).docPage I of 2
                                                                   1/09/08
                                                                    ORDER


           On                                  the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                IS indigent for the     purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                            y
           Counsel’s motion to        withdraÿjÿÿSRANJfiÿ /DENIED.
        Defendant / appellant’s motion (to be found indigent) is DENIED.
     aÿDefendant’s / appellant’s motion is GRANTED and
                                                                                            (attorney’s name & bar card number)
                        APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $   _
           TO CONTINUE as presently set.
           DENIED and is SET at NO BOND. (Felony Only)

DATE SIGNED:                               _
                                                                          _
                                                                          JUDGE PRESIDING, / \
                                                                               DISTRICT COURT /             \
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, THXAS                   \




http://hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Libraiy/Crimina! Forms/Notice of Appeal (2pages-without Affirmation).docPage 2 of 2
                                                                    1/09/08
THE STATE           OF   TEXAS
                                                   Cause No.          Hjuai
                                                                                 IN THE                       COURT
                                                                                                                            m
v.                                                                               COUNTY CRIMINAL COURT AT LAW NO.

                               _, Defendant                                      HARRIS COUNTY, TEXAS

             TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT                                               OF    APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
      O       is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
      l~~l    is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
      I~1     is a ploÿcargain case, and thÿdefendant has NO right of appeal, [or]
  /   O       thejrcfendant has waivedÿtne right of appeaLÿÿ""




Judge                                                                        Date Sign

I have received a copy at this certificaition. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate P        ure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written




                                                                 _
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pranse petition for discretionary review.

rrw,
Defendant
                I                                                            lul f
                                                                             iMbndant's Counsel
Mailing Address:         _                                                   State Bar of Texas ID number:
Telephone number:
Fax number (if any):
                                          TW*
                                             Vi   —         &oV>ff
                                                                                     Address:
                                                                                         number:
                                                                             Fax number (if any):
                                                                                                    Xj\
                                                                                                      _
                                                                                                       kTl            I \ frW
                                                                                                                   ''$(.6ÿ_
                                                                                                                              / (ft


* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                     CLERK
                                                                                                                        9/1/2011
               APPEAL CARD                            \


Court
        £0
                   The State of Texas

    f(fl                       '2lQMAd
                      /?-
Date Notice
Of Appeal: .              DEC 0 9 2015
Presentation:

Judgment:
                                       _ _
                                    Vol.

                                    Vol.
                                               Pg-.

                                               Pg.

Judge Presidin                         huIMÿ
Court Reporter
Court Reporter
Court Reporter

Attorney
on Trial                                   'OArVLCW i
Attorney
on Appeal. I «J>

               Appointed        Hired

Offense         tuuepÿ-

Jury Trial          Yes
                           y    No

           _ ~7D
                                     —
Punishment
Assessed


(If Known)
             _
Companion Cases
                                           :
Amount of
Appeal Bond.               40 6zW\
Appellant
Confined:           Yes   \/ _ No

Date Submitted
To Appeal Sectionÿ
                           It-UW                        v
                                                            :
                                                            v<k
Deputy Clerk        Aj;on                  uV-